Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant's election with traverse of Group II (i.e., claims 11-16 drawn to a method of culturing cells and drawn to a kit) in the reply filed on June 21, 2018, is acknowledged.  Additionally, Applicant’s election with traverse of Species A (i.e., a single and specific protein or peptide as laminin); and Species B (i.e., a single and specific cell as muscle cells) in the reply filed on June 21, 2018, is acknowledged.  Please note that in light of the Examiner’s search, Groups I and II are hereby rejoined and examined.  As such, the restriction requirement between Groups I and II is withdrawn.  Additionally, please note that specie B is expanded to include where the cells can be hepatocytes as recited in claim 9.  Moreover, please note that species A is expanded to include where the one or more proteins is collagen I as recited in claims 4-5. As such, claims 4-5 and 9 are rejoined and examined herewith. However, the species election has NOT been withdrawn.  Rather, additional species have been examined in light of the conducted search.
The traversal with respect to the species election is on the grounds that the Examiner has failed to establish that there is an undue search burden in searching the full scope of the claimed invention because the Examiner has not shown by an appropriate explanation; more specifically, there is no separate classification offered by the Examiner (See Applicant’s Response received on 6/21/18, pg. 5).  
This is not found persuasive because there is no requirement in MPEP 803 that the Examiner must establish that the required species have separate classification.  In fact, the MPEP portions cited by Applicants (i.e., MPEP 803, paragraphs 2 and 5) pertain to restriction between independent and distinct inventions, not species.  Further, as pointed out by Applicants on pg. 6 of the Response, the Examiner argues that a different field of search would be necessitated by the required species.  Moreover, as indicated in the Restriction Requirement mailed on 5/31/18, the species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified 
(a)    the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b)    the prior art applicable to one species may not be applicable to another species;
(c)    the species may raise different non-prior art issues under 35 U.S.C. 101 and/or 35
U.S.C. 112, first paragraph;
(d)    the species are structurally and/or functionally different.
With respect to the required species, (a) and (b) would at least apply.  Therefore, contrary to Applicant’s argument, the Examiner has met the prima facie showing that an undue search burden is present.
The requirement is still deemed proper with respect to the species election and is therefore made FINAL.

Status of Claims
Claims 1-16 were originally filed on July 12, 2017. 
The amendment received on April 1, 2019, canceled claims 2 and 4-7; amended claims 1, 3, 8, 11, 13, 15, and added new claims 17-18.  The amendment received on January 8, 2020, amended claims 1, 3, 11-13, and 15.  The amendment received on December 23, 2020, amended claims 1, 8, 11, and 14-15; and added new claim 19.
Claims 1, 3 and 8-19 are currently pending and are under consideration.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/361,259 filed July 12, 2016.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 12/23/20 is insufficient to overcome the rejection of claims 1, 3-5, 11, 13, 18, 20, 32-34, 36-40, and 42-48 based upon Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, and Sung et al., J. Phys.: Conf. Ser. 34:656-661 (2006) (cited in the IDS received on 5/18/18), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990) (i.e., updated 103 rejection below) because the Declaration fails to include an acknowledgment by the declarant that willful false statements and the like are punishable by fine or imprisonment or both and fails to assert that all statements made of the declarant’s own knowledge are true and that statements made on information and belief are believed to be true.  MPEP 717.01(c)(II) states that the declaration must include an acknowledgement by the declarant that willful false statements and the like are punishable by fine or imprisonment or both pursuant under 18 USC 1001) and may jeopardize the validity of the application or any patent issuing thereon. The declarant must also set forth in the body of the declaration that all statements made of the declarant’s own knowledge are true and that all statements made on information and belief are believed to be true.  Therefore, the Declaration should include these statements.  Thus, the Declaration received on 1/7/21 is deemed ineffective.  
	Nonetheless, the Examiner would like to address the arguments provided in the Declaration in order to advance prosecution. 
Regarding the Declarant’s argument that there is no suggestion in the Li reference that the disclosed cell culture plates where the sulfo-SANPAH was used to conjugate cells to the PDMS plate surface via a RGD peptide have been modified to accommodate fluid flow, it is found unpersuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is acknowledged that the Ingber, Li, and Viovy references do not teach and/or suggest every claim limitation including where cells are cultured on the surface of a microchannel under fluid flow.  However, the claimed invention is rendered obvious by a combination of references, and not on any of the references alone.  As discussed in the rejection below, 
Notably, the Declarant provides no evidence to support the argument that the cell culture conditions discussed in Li cannot be reasonably extrapolated to cell culture conditions under fluid flow.  In other words, there is no evidence to support the argument that there is no reasonable expectation of success in substituting the polylysine crosslinker of Ingber with the sulfo-SANPAH photoactivatable heterobifunctional crosslinker in light of the combined teachings of Viovy and Li.  However, as pointed out by the Declarant (See paragraph 5), Li teaches that the covalent bond between the attached cells and the RGD peptide required application of trypsin.  As such, if an enzyme is needed to remove the cells from being attached to the surface of the plate, then it would reasonably suggest that fluid flow, e.g., washing the plates, would be insufficient to break the covalent bond unless the fluid contains a particular agent that would break the bond.  Therefore, the fact that the Li reference does not examine culturing cells to a PDMS cell culture plate surface by using the sulfo-SANPAH crosslinker under fluid flow does not preclude a finding of obviousness.  Therefore, contrary to Declarant’s argument, the fact that the Li reference does not address cell culture conditions under fluid flow and/or the Viovy reference does not culture cells to the surface of microchannels does not preclude a finding of obviousness. 
In response to the Declarant’s second argument that the stability results of using sulfo-SANPAH as a bifunctional photolinker taught by Li are performed in the absence of attached cells, and thus, this data cannot be used to support a conclusion that the Li reference teaches that cells remain attaches to RGD-conjugated PDMS surfaces under conditions of fluid flow, it is found unpersuasive.  As stated in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is acknowledged that the Li reference does not teach and/or suggest every claim limitation including where the sulfo-SANPAH crosslinker stability was examined under fluid flow conditions.  However, the claimed invention is rendered obvious by a combination of references, and not on the Li reference alone.  Further to the discussion of the Ingber, Viovy, and Li references above in response to the Declarant’s first argument, Ingber teaches that cells can be grown, cultured and analyzed using the organ mimic device for 1 to 7 days, between at least 1-2 weeks, and even over 2 weeks (See Ingber specification, col. 6, lines 1-3).  The organ mimic device is a microfluidic device comprising a surface where fluids are applied (See Ingber specification, col. 3, lines 38-44; col. 8, lines 22-24; col. 10, lines 64-67 to col. 11, lines 1-2; col. 31, lines 37-42).  Ingber et al. teaches that the membrane is made of polydimethylsiloxane (PDMS) (See Ingber specification, col. 19, lines 24-35).  Ingber et al. also teaches that one coats the membrane with a combination of a cell adhesion factor such as collagen or laminin and a positively-charged molecule such as polylysine that are bound to the membrane to improve cell attachment and stabilize cell growth (See Ingber specification, col. 23, lines 27-38).  Furthermore, Ingber et al. teaches that the positively-charged molecule and the cell adhesion factor are covalently bound to one another and either the positively-charged molecule or the cell adhesion factor is covalently bound to the membrane (See Ingber specification, col. 23, lines 40-44).  Therefore, the teachings of Ingber et al. suggest utilizing a crosslinker, e.g., polylysine, in order to bind the cell adhesion proteins such as collagen to a PDMS microfluidic membrane surface in order to culture cells in a microfluidic device under flow conditions where the cells remain attached under the flow conditions for 1 day to over 2 weeks.  The question is whether an ordinary skilled artisan would be motivated with a reasonable expectation of success to substitute the positively-charged polylysine molecule with the photoactivatable bifunctional sulfo-SANPAH crosslinker.  The answer is yes in light of the combined teachings of Viovy and Li.  
Viovy et al. teaches a device for cell culture comprising microfluidic chambers and a fluidic interconnection system (See Viovy specification, paragraph [0017]-[0019], [0022]).  The interconnection system can comprise at least one portion of which the surface has been chemically or biochemically 

Response to Arguments
Applicant’s arguments, see Response, filed 12/23/20, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 14 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been withdrawn. 

Applicant’s arguments, see Response, filed 12/23/20, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 15-18 as being unpatentable over Kapur et al. U.S. Patent No. 7,160,687 B1 issued on January 9, 2007 (cited in the IDS received on 
https://www.microfluidicfuture.com/blog/pdms-the-favorite-material-of-microfluidics-for-now, 6 pages
(2011) (hereinafter referred to as the “PDMS reference”) have been withdrawn. 

Maintained/Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention 
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 3, 8-9, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, and BioLamina, “General Laminin Information,” available online at http://www.biolamina.com/laminin-product-questions-answers, 5 pages (2014) (cited in the Action mailed on 10/3/18).  Please note that the rejection has been updated in light of Applicants’ amendments; namely, amendments to claims 1, 8, 11, and 14-15, and added new claim 19.  Please note that added or amended text is underlined below.

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

Ingber et al. teaches that cells can be grown, cultured and analyzed using the organ mimic device for 1 to 7 days , between at least 1-2 weeks, and even over 2 weeks (See Ingber specification, col. 6, lines 1-3).  For example, it has been shown that co-culture of alveolar epithelial cells with pulmonary microvascular endothelial cells on a thin porous membrane in an embodiment of the device could be grown for over two weeks without loss of viability of the cells (See Ingber specification, col. 6, lines 4-8).  Although, Ingber et al. does not expressly teach the cells are attached to the membrane of the device and remain attached, it would necessarily follow that the cells are attached and remain attached to the thin porous membrane because Ingber et al. teaches that the cells are on a thin porous membrane.  Thus, the teachings of Ingber et al. satisfy utilizing an organ mimic device to culture cells on a thin porous membrane of the device (i.e., attached to a surface of the device) and where the cultured cells remain attached and viable for at least 14 days as recited in claims 8(f).  Moreover, because the cells are on a thin porous membrane thereby constituting attachment of the cells to the surface of the thin porous membrane, it would then follow that the porous membrane constitutes a micropatterned membrane thereby satisfying the claim limitations as recited in claim 11(a) and 12.  Thus, the teachings of Ingber et al. satisfy utilizing an organ mimic device to culture cells on a thin porous micropatterned membrane of on a thin porous membrane.  Notably, instant claim 11(f) does not require the cells to remain attached and viable for any specific time period, and thus, and encompassing any time period.  Thus, the teachings of Ingber et al. satisfy utilizing an organ mimic device to culture cells on a thin porous membrane of the device (i.e., attached to a micropatterned surface of the device) and where the cultured cells remain attached and viable/functional for at least 7 day or 14 days.
	Ingber et al. also teaches that the organ mimic device comprises a body having a central microchannel separated by one or more porous membranes (See Ingber specification, col. 3, lines 37-38; col. 10, lines 61-64).  The membranes are configured as to divide the central microchannel into a two or more closely apposed parallel central microchannels, wherein one or more first fluids are applied through the first central microchannel and one or more second fluids are applied through the second or more central microchannels (See Ingber specification, col. 3, lines 38-44; col. 10, lines 64-67 to col. 11, lines 1-2; col. 31, lines 37-42).  As such, the organ mimic device is a microfluidic device as claimed in claims 1(a), 8(a), and 11(a) (See Ingber specification, col. 8, lines 22-24) comprising a microchannel comprising a surface (i.e., surface of the one or more first microchannels and/or surface of the one or more second microchannels) where the first and/or second microchannels are in fluidic communication with a fluid source comprising fluid (i.e., one or more first fluids are applied through the first and/or second central microchannel necessarily implies there is a first and/or second fluid source comprising fluid), wherein the application of the first and/or second fluid from the fluid source through the first and/or second microchannel necessarily creates flowing conditions.  It is noted that the claims 8(d)-(e) and 11(e)-(f) do not require any specific parameter such as flow rate, temperature, and/or pH in order to constitute flowing conditions that the cells are cultured under.  Nor does the specification define what constitutes flowing conditions.  As such, all claim 8(d)-(e) requires to constitute flowing conditions is flowing fluid from the source through the microchannel where such application of fluid creates flowing conditions that necessarily result in the cells to remain attached and viable for at least 14 days once cultured.  Similarly, 
Regarding (f) the attached cells becoming aligned with, and elongating along, the micropattern during the culturing as recited in claim 11 and where the crosslinker is activated with UV light in the presence of a mask as recited in claim 14, Viovy et al. teaches that in one preferred embodiment, it is desired to promote the adhesion of specific ells or cell compartments to specific sites, localized photoactivation can be used (See Viovy specification, paragraph [0194]).  For example, it is possible to use a mask so as to UV-illuminate only at desired sites, in order to create adhesion proteins patterns  (See Viovy specification, paragraph [0194]).  By placing a photomask with the desired patterns in the object focal plane of the microscope, the desired patterns are obtained on the surface of the microfluidic channels  (See Viovy specification, paragraph [0196]).  Furthermore, the objective makes it possible to considerably narrow the size of the patterns of the photomask thereby making it possible to gain in terms of precision  (See Viovy specification, paragraph [0196]).  Figure 8 depicts an example of a quartiz mask that is etched with a multiplicity of patterns of microchannels and of cell chambers  (See Viovy specification, paragraph [0197]).  Thus, the teachings of Viovy et al. suggest the claim limitations as recited in claims 11(f) and 14.

For claims 1(a) and (b), 8(a) and (b), 11(b) and (c), 14 and 19, with respect to (a) where the surface is covalently attached to a light reactive portion of a heterobifunctional crosslinker, (b) laminin covalently attached to a chemically reactive portion of the heterobifunctional crosslinker so as to create a treated laminin-surface as recited in instant claim 1(a) and (b), and 8(a) and (b); with respect to (b) covalently attaching a light reactive portion of a heterobifunctional crosslinker to the surface to create an attached crosslinker wherein the crosslinker is sulfo-SANPAH, (c) covalently attaching one or more proteins or peptides to a chemically reactive porition of the attached crosslinker as to create a protein or peptide-treated surface as recited in instant claim 11(b) and (c); with respect to where the light reactive 
Ingber et al. teaches that the membrane is made of polydimethylsiloxane (PDMS) (See Ingber specification, col. 19, lines 24-35).  Ingber et al. also teaches that the surfaces of each porous membrane can be coated with cell adhesive molecules to support the attachment of cells and promote their organization into tissues on the upper and lower surface of each membrane thereby creating one or more tissue-tissue interfaces separated by porous membranes between the adjacent parallel fluid channels (See Ingber specification, col. 3, lines 44-49; col. 11, lines 2-8).  The membrane including the porous membrane can be coated with substances such as various cell adhesion promoting substances or ECM (extracellular matrix) proteins such various collagen types and laminin (See Ingber specification, col. 23, lines 14-18).  Ingber et al. also teaches that one coats the membrane with a combination of a cell adhesion factor and a positively-charged molecule that are bound to the membrane to improve cell attachment and stabilize cell growth (See Ingber specification, col. 23, lines 27-30).  The cell adhesion factor can be added to the membrane and is preferably fibronectin, laminin, collagen, vitronectin or tenascin, or fragments or analogs having a cell binding domain thereof (See Ingber specification, col. 23, lines 35-38).  Ingber et al. teaches that the one or more proteins comprise a RGD motif because Ingber et al. teaches that the ECM substance can be collagen, which contains RGD sequences (See Brake article, pg. 1275, col. 1, 1st paragraph).
Furthermore, Ingber et al. teaches that the positively-charged molecule and the cell adhesion factor are covalently bound to one another and either the positively-charged molecule or the cell adhesion factor is covalently bound to the membrane (See Ingber specification, col. 23, lines 40-44) whereby such covalent interaction between the positively-charged molecule (i.e., a crosslinker) and cell adhesion factor would necessarily result in one or more proteins attached to at least one portion of the surface of the membrane by means of a bifunctional crosslinker as recited in claims 1(a) and (b), 8(a) and (b), and 11(b) and (c).  Therefore, the teachings of Ingber et al. suggest utilizing a bifunctional crosslinker, e.g., polylysine, in order to bind the cell adhesion proteins such as laminin to a PDMS microfluidic membrane surface.   

In particular, Viovy et al. teaches that PDMS is used, which once crosslinked, has properties that are very suitable for cellular and molecular biology transparent, not very reactive, and biocompatible (See Viovy specification, paragraph [0190]).  However, PDMS is not a surface to which neuronal cells naturally adhere nor does adhesion proteins such as fibronectin or collagen adsorb to PDMS (See Viovy specification, paragraph [0191]). As such, it may be necessarily to chemically bond the adhesion proteins to the PDMS by means of either polylysine, which is commonly used and adsorbs to the walls and enables cell adhesion, or a photoactivable crosslinker such as sulfo-SANPAH (See Viovy specification, paragraph [0191]).  Sulfo-SANPAH is a molecule which has, at one of its ends, a photoactivable nitrophenyl azide group that binds with the PDMS under UV radiation thereby constituting an UV-light linked moiety or an UV-light activatable portion of the sulfo-SANPAH crosslinker (See Viovy specification, paragraph [0191]-[0192]).  At the other end, the sulfo-SANPAH crosslinker has an N-sulfosuccinimidyl ester group which has the particularity of being very reactive with amine functions (amidation), which are very common in proteins (See Viovy specification, paragraph [0192]) thereby constituting a chemically reactive portion of the sulfo-SANPAH crosslinker.  Thus, sulfo-SANPAH constitutes a hetero-bifunctional crosslinker by having at least two different reactive groups.  Therefore, the teachings of Viovy et al. suggest utilizing polylysine or a photoactivatable crosslinker such as sulfo-SANPAH to bind cell adhesion proteins such as collagen to a PDMS microfluidic membrane surface where the PDMS membrane is bound to a photoactivable nitrophenyl azide group of the sulfo-SANPAH crosslinker under UV radiation 
Li et al. teaches a novel technique for conjugating RGD peptides to PDMS surfaces as well as its application to cell culture wherein the novel technique performs RGD conjugation to PDMS through photochemical immobilization of function NHS groups to PDMS surface followed with linking RGD peptide to the surface via coupling reaction with NHS by using a sulfo-SANPAH as a bi-functional photo-activatable linker (See Li article, abstract; pg. 990, col. 1, 2nd full paragraph and last paragraph; pg. 990, col. 2, last paragraph to pg. 991, col. 1, 1st paragraph; pg. 995, col. 1, last paragraph).  The azido group of the sulfo-SANPAH links the sulfo-SANPAH molecule to the PDMS surface under UV irradiation wherein the azido group decomposes into nitrene which reacts with the PDMS surface by extracting a hydrogen atom from the polymer backbone and forming a link between the sulfo-SANPAH molecule and the PDMS (See Li article, pg. 995, col. 2, 1st paragraph) thereby constituting where the sulfo-SANPAH crosslinker is covalently attached to the membrane as recited in instant claims 1(b) and 13(c).  The amino-reactive NHS group of the sulfo-SANPAH reacts with the amino end of the RGD molecule, thus linking RGD to the PDMS surface thereby resulting in permanent covalent bonding between RGD peptides and PDMS surface (See Li article, pg. 995, col. 2, 1st paragraph) and thereby constituting where the sulfo-SANPAH crosslinker is covalently attached to the one or more proteins or peptides such as laminin as recited in instant claims 1(b), 8(b), and 11(c).  This technique is convenient, efficient, and free of organic contamination to PDMS surfaces compared to existing methods (See Li article, abstract; pg. 995, col. 2, 1st paragraph).  Moreover, Li et al. teaches that cell culture studies showed that the RGD-conjugated PDMS surfaces promoted the adhesion, proliferation, and collagen production of human skin fibroblasts (See Li article, abstract; pg. 990, col. 1, 2nd full paragraph; pg. 996, col. 2, last paragraph).  Plus, the RGD-conjugated PDMS surfaces are resistant to autoclaving and UV irradiation enabling them to be repeatedly used in cell culture studies (See Li article, abstract).  Therefore, the teachings of Li et al. suggest the advantages of utilizing a sulfo-SANPAH crosslinker in order to conjugate peptides comprising RGD sequence motifs to PDMS surfaces.  Thus, the combination of Ingber, Viovy, and Li suggest substituting the polylysine crosslinker of Ingber with the sulfo-SANPAH crosslinker of Viovy and Li such that an UV-light linked moiety or a light reactive portion of the sulfo-SANPAH is bound to the PDMS 

	For claims 1 and 3, with respect to (c) storing the microfluidic device comprising a laminin-treated surface in a solution, wherein the storing is done at a controlled temperature below room temperature as recited in claim 1; and with respect to where the storing is done at between 2-10ºC as recited in claim 3: 
Ingber et al. teaches that the membrane including the porous membrane can be coated with substances such as various cell adhesion promoting substances or ECM (extracellular matrix) proteins such various collagen types (See Ingber specification, col. 23, lines 14-18).  Ingber et al. also teaches that one coats the membrane with a combination of a cell adhesion factor and a positively-charged molecule that are bound to the membrane to improve cell attachment and stabilize cell growth (See Ingber specification, col. 23, lines 27-30).  The cell adhesion factor can be added to the membrane and is preferably fibronectin, laminin, collagen, vitronectin or tenascin, or fragments or analogs having a cell binding domain thereof (See Ingber specification, col. 23, lines 35-38).  As such, Ingber et al. teaches that the one or more proteins can be laminin. 
BioLamina teaches that laminin coated plates and diluted coating solution can be kept at 2-8ºC for up to 4 weeks (See BioLamina article, pg. 2, 2nd paragraph).  However, the plates should be sealed to prevent evaporation and contamination where the Biolaminin matrix will be inactivated if let dry (See BioLamina article, pg. 2, 2nd paragraph).  Thus, the teachings of BioLamina suggest storing a microfluidic device that comprises a laminin-treated surface in a solution at a temperature between 2-8ºC as recited in claims 1 and 3.  Moreover, storing laminin coated plates at a temperature of 2-8ºC constitutes where the storing is done at a controlled temperature below room temperature as recited in claim 1.  
 
	For claims 8 and 11, with respect to (c) seeding viable cells on the treated surface so as to create attached cells as recited in claim 8 and; and with respect to (d) seeding viable cells on the treated surface so as to create attached cells as recited in claim 11:


	For claim 9, with respect to where the cells are hepatocytes:
Ingber et al. teaches that one can treat at least one side of the membrane with metabolism and storage cells such as hepatocytes (liver cells) (See Ingber specification, col. 26, lines 12-14).  Therefore, the teachings of Ingber et al. suggest the claim limitation as recited in claim 9.

	For claim 13, with respect to where the cells are skeletal muscle cells:


For claims 15 and 16, with respect to a kit comprising (a) a microfluidic device comprising a surface, the surface covalently attached to a light reactive portion of sulfo-SANPAH, (b) a laminin protein covalently attached to a chemically reactive portion of the sulfo-SANPAH as recited in claim 15; and with respect to where the kit further comprises cells as recited in claim 16:
Please see discussion of Ingber et al., Viovy et al., and Li et al. above for claim 1, where Ingber et al. teaches an organ mimic device as a microfluidic device comprising a surface that is covalently attached to a functional group of a polylysine crosslinker and a laminin protein is covalently attached to a second functional group of the polylysine crosslinker.  Moreover, Ingber et al. teaches that the microfluidic device comprises cells that are attached to the laminin protein in order to grow, culture and analyze the cells. The combination of Viovy and Li suggest substituting a sulfo-SANPAH crosslinker in place of polylysine for the reasons discussed above.  Although, Ingber et al. does not expressly teach that the microfluidic device is a kit or a kit comprising the microfluidic device, given that the instantly claimed kit requires components such that a microfluidic device constitutes a kit itself.  Therefore, the combined teachings of Ingber et al., Viovy et al., and Li et al. suggest a kit comprising instant components (a) and (b). 

For claim 15, with respect where the kit comprises a (d) solution for storing the microfluidic device with a laminin-treated surface:
please see discussion of the BioLamina reference above for claim 1.
Additionally, with respect to where the solution is for storing the microfluidic device with a laminin-treated surface, it is noted that the teachings of Ingber et al. suggest a microfluidic device with a laminin-treated surface (See discussion above for claim 1).  It is also noted that the teachings of the BioLamina reference suggest that laminin-treated surfaces should not be allowed to dry and should be sealed to prevent evaporation.  As such, the BioLamina reference suggests that a solution be used for storing might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.  Thus, claim 15 is interpreted as reciting an intended use of the solution, i.e., for storing the microfluidic device with a laminin-treated surface.  A recitation of an intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, reciting that the solution is used to store the microfluidic device with a laminin-treated surface, only excludes a prior art reference if that reference teaches or suggests that the solution could not be used for this purpose.  Therefore, the teachings of Ingber et al. and the BioLumina reference satisfy the claim limitation with respect to where the solution is for storing the microfluidic device with a laminin-treated surface as recited in claim 15(d).

For claim 17, with respect to where the kit further comprises a set of instructions for treating the surface with the crosslinker and the laminin protein:
it is noted that the Federal Circuit found that in addressing a method claim whose first step was drawn to the prior art method of administering metazalone AND an additional prescribing step addressing the inherent result of taking metaxalone with food, i.e., an increase in the bioavailability of the drug, the Federal Circuit in the King Case, 95 USPQ2d at 1842-43, analogized these facts to those faced by written instructions and their effect on compositions claims: “In an analogous context, we have held that ‘[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. Citing In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983).  In holding the metaxalone administering method anticipated, the Federal Circuit established the following relevant inquiry as to whether a prescribing step imparts patentability: "...whether the additional instructional limitation ... has a "new and unobvious functional relationship” with the known method of See In re Ngai, 367 F.3d at 1338 (quoting In re Gulack, 703 F.2d at 1386).  As in the “King" case, the instant kit comprises instructions that merely recite information regarding properties that are inherent to the prior art kit, or information that constitutes how to use the kit.  Thus, the instant prescribing limitation is not patentably distinguishing and merely is an informing limitation that provide no novelty to the claimed kit.  Therefore, the teachings of Ingber et al. satisfy the claim limitation with respect to where the set of instructions for treating the surface with the crosslinker and the laminin protein as recited in claim 17.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Ingber et al. does not expressly teach where (c) storing the microfluidic device comprising a laminin-treated surface in a solution, wherein the storing is done at a controlled temperature below room temperature as recited in claim 1; and with respect to where the storing is done at between 2-10ºC as recited in claim 3.  However, the teachings of the BioLumina article satisfy cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Ingber et al. does not expressly teach a method of treating a microfluidic device by (a) providing a microfluidic device comprising a microchannel comprising a surface, the surface is covalently attached to a light reactive portion of a heterobifunctional crosslinker, (b) covalently attaching a protein such as laminin with a chemically reactive portion of the heterobifunctional crosslinker so as to create a laminin-treated surface, (c) storing the microfluidic device, (d) seeding viable cells on the treated surface so as to create attached cells, (e) flowing fluid through the microchannel so as to create flowing conditions, and (f) culturing the attached cells under the flow conditions such that cells remain attached and viable for at least 14 days as recited in claims 1 and 8; does not expressly teach a method of culturing cells by (a) providing a microfluidic device comprising a microchannel comprising a surface having a micropattern, the microchannel in fluidic communication with a fluid source comprising fluid, (b) covalently attaching a light reactive portion of a heterobifunctional crosslinker to the surface to create attached crosslinker wherein the heterobifunctional crosslinker is sulfo-SANPAH, (c) covalently attaching one or more proteins KSR.
Ingber et al. does not expressly teach that the attached cells become aligned with and elongate along the micropatterned surface during culturing as recited in claim 11(f), and where the crosslinker is activated with UV light in the presence of a mask as recited in claim 14.  However, the teachings of Viovy et al. satisfy cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
Ingber et al. does not expressly teach where the kit comprises a solution for storing the microfluidic device with a laminin-treated surface as recited in claim 15(d).  However, the teachings of the BioLumina article satisfy cure this deficiency by constituting some teaching, suggestion, or motivation in KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to (c) storing the microfluidic device comprising a laminin-treated surface in a solution, wherein the storing is done at a controlled temperature below room temperature as recited in claim 1; and where the storing is done at between 2-10ºC as recited in claim 3, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ingber et al. and store the microfluidic device comprising a laminin-treated surface in a wet condition such as in a solution at a temperature between 2-8ºC thereby preventing evaporation, contamination, and inactivation of the attached laminin.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because storing laminin coated plates and diluted coating solution at a temperature between 2-8ºC were known to prevent evaporation, contamination, and inactivation as taught by the BioLumina article.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the microfluidic devices of Ingber et al. comprise attached laminin so as to create a laminin-treated surface and therefore storing the microfluidic device in a wet condition such as in a solution at a temperature between 2-8ºC would support the prevention of evaporation, contamination, and inactivation of the attached laminin by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to a method of treating a microfluidic device by (a) providing a microfluidic device comprising a microchannel comprising a surface, the surface is covalently attached to a light reactive portion of a heterobifunctional crosslinker, (b) covalently attaching a protein such as laminin with a chemically reactive portion of the heterobifunctional crosslinker so as to create a laminin-treated surface, (c) storing the microfluidic device, (d) seeding viable cells on the treated surface so as to create attached cells, (e) flowing fluid through the microchannel so as to create flowing conditions, and (f) culturing the attached cells under the flow conditions such that cells remain attached and viable for at least 14 days as recited in claims 1 and 8; does not expressly teach a method of culturing cells by (a) providing a microfluidic device comprising a microchannel comprising a surface having a micropattern, the microchannel in fluidic communication with a fluid source comprising fluid, (b) covalently attaching a light reactive portion of a heterobifunctional crosslinker to the surface to create attached crosslinker wherein the heterobifunctional crosslinker is sulfo-SANPAH, (c) covalently attaching one or more proteins or peptides to a chemically reactive portion of the attached crosslinker so as to create a protein or peptide treated surface, (d) seeding viable cells on the treated surface so as to create attached cells, (e) flowing fluid from the fluid source through the microchannel so as to create flowing conditions, and (f) culturing the attached cells under the flow conditions such that the attached cells remain attached and viable and become aligned with, and elongate along, the micropattern during the culturing as recited in claim 11; wherein the cells are hepatocytes as recited in claim 9 or skeletal muscle cells as recited in claim 13; with respect to a kit comprising (a) a microfluidic device comprising a surface, the surface covalently attached to a light reactive portion of sulfo-SANPAH, (b) a laminin protein covalently attached to a chemically reactive portion of the sulfo-SANPAH as recited in claim 15; and with respect to where the kit further comprises cells as recited in claim 16; and wherein the heterobifunctional crosslinker is sulfo-SANPAH as recited in instant claim 19, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ingber et al. and culture cells by treating a microfluidic device (i.e., same as a kit) comprising a PDMS micropatterned surface where the PDMS surface is bound to one or more proteins such as laminin by using a photoactivatable crosslinker such as sulfo-SANPAH instead of a polylysine crosslinker thereby creating a treated surface and the cultured cells are bound to the laminin such that the PDMS surface is covalently attached to a nitrophenyl azide group as a UV light linked moiety or a UV light activatable portion of the sulfo-SANPAH crosslinker and the laminin is covalently attached to the PDMS surface by an N-sulfosuccinimidyl ester group as a chemically reactive portion of the sulfo-SANPAH crosslinker, storing the device as a portable cell support device, and removing the device from storage in order to attach hepatocytes or skeletal muscle cells to the porous membrane via attachment to the covalently bound laminin membrane thereby creating attached cells that become aligned with and elongated along the porous membrane and thereby culturing the attached cells 
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because conjugating cell adhesion proteins such as collagen to a PDMS surface was known to be accomplished by using a polylysine crosslinker or a photoactivatable crosslinker such as sulfo-SANPAH where a nitrophenyl azide group of the sulfo-SANPAH crosslinker reacts with the PDMS surface under UV irradiation and an N-sulfosuccinimidyl ester group of the sulfo-SANPAH crosslinker reacts with the amino group of the cell adhesion protein as taught by Viovy et al.; and because conjugating RGD peptides to PDMS membrane surfaces by using sulfo-SANPH as a hetero-bifunctional crosslinker was known to result in a conjugation technique that is convenient, efficient, and free of organic contamination to PDMS surfaces, to promote the adhesion, proliferation, and collagen production of human skin fibroblasts, and to be resistant to autoclaving and UV irradiation enabling them to be repeatedly used in cell culture studies as taught by Li et al.  
Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to culture cells by treating a microfluidic device (i.e., same as a kit) comprising a microchannel comprising a surface having a micropatterned porous membrane where the micropatterned porous membrane is coated with laminin that is covalently bound to the surface via a photoactivable crosslinker such as sulfo-SANPAH instead of the polylysine crosslinker thereby creating a treated surface, the device is then stored until such time that the cell culture is needed, wherein cells such as hepatocytes or skeletal muscle cells are seeded onto the treated micropatterned porous membrane such that the PDMS surface has reacted with a nitrophenyl azide group as an UV light linked moiety or a UV light activatable portion of the sulfo-SANPAH crosslinker and the collagen is covalently attached to the PDMS surface by an N-sulfosuccinimidyl ester group as a chemically reactive moiety of the sulfo-SANPAH crosslinker thereby creating attached cells, wherein fluid from a fluid source flows through the microchannel thereby creating flowing conditions, and wherein cells are cultured under the flow conditions such that the cells align with KSR.

With respect to where the attached cells become aligned with and elongate along the micropatterned surface during culturing as recited in claim 11(f), and where the crosslinker is activated with UV light in the presence of a mask as recited in claim 14, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ingber et al. and covalently attach one or more proteins such as laminin to the surface of a porous micropatterned membrane of a microfluidic device by using a photo-activatable crosslinker that is activated upon exposure to UV light in the presence of a mask for the covalent attachment of at least a portion of laminin to the surface and whereby such attachment results in seeded cells that align with and elongate along the micropattern of the mask.  An ordinary skilled artisan would have been motivated to modify Ingber’s teachings in light of Viovy’s teachings, because covalently attaching one or more proteins such as ECM proteins to the surface of a porous micropatterned membrane of a microfluidic device via a photo-activatable crosslinker such as a sulfo-SANPAH crosslinker wherein the crosslinker is activated upon exposure to UV light in the presence of a mask is a well-known technique in order to create adhesion proteins patterns, and therefore, using a well-known technique to yield predictable results (i.e., covalently attaching laminin to the membrane via a photo-activatable crosslinker such as sulfo-SANPAH crosslinker thereby resulting in seeded cells that bind to the laminin such that the cells align in a micropattern as KSR.

With respect to where the kit comprises a solution for storing the microfluidic device with a laminin-treated surface as recited in claim 15(d), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ingber et al. and include a solution in the microfluidic device in order to prevent evaporation, contamination, and inactivation of the microfluidic device having a laminin-treated surface.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because storing laminin coated plates in a wet state such as a solution at a temperature between 2-8ºC were known to prevent evaporation, contamination, and inactivation as taught by the BioLumina article.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the microfluidic devices of Ingber et al. comprise a laminin-treated surface and therefore storing the microfluidic device comprising a laminin-treated surface in a solution at a temperature between 2-8ºC would support the prevention of evaporation, contamination, and inactivation of the laminin by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, and BioLamina, “General Laminin Information,” available online at http://www.biolamina.com/laminin-product-questions-answers, 5 pages (2014) (cited in the Action mailed on 10/3/18), as applied to claim 1 above, and further in view of Hung et al., J. Phys.: Conf. Ser. 34:656-661 (2006) (cited in the IDS received on 5/18/18), as applied to claims 10 and 18 herewith.  Please note that the rejection has been updated in light of Applicants’ amendments; namely, amendments to claim 1.

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Ingber et al., Viovy et al., the BioLamina article, and Li et al. above. 

	For claims 10 and 18, with respect to where the microchannel surface is PDMS and is plasma treated prior to step (b) as recited in instant claim 10; and with respect to where the surface of is plasma-treated as recited in instant claim 18, Ingber et al. teaches that the membrane is made of polydimethylsiloxane (PDMS) (See Ingber specification, col. 19, lines 24-35).  Ingber et al. also teaches that PDMS has useful properties in biology in that it is a moderately stiff elastomer which is non-toxic and is optionally transparent (See Ingber specification, col. 30, lines 27-29).  PDMS is intrinsically very hydrophobic, but can be converted to hydrophilic form by treatment with plasma (See Ingber specification, col. 30, lines 30-31).  
st paragraph; Fig. 4).  Other benefits of hydrophilic surface treatment include the capability to increase adhesion and capillary effects (See Hung article, abstract).  Also, with hydrophilic treatment of the microchannels on the PDMS surface, surface tension is reduced thus allowing fluids to move easily along those channels (See Hung article, abstract).  Therefore, the teachings of Hung et al. suggest that treating PDMS surface membrane of microfluidic devices would need to be done prior to attaching any proteins and/or cells to allow for an increase in adhesion and capillary effects and allowing for fluids to move easily along the channels.  Without treating the PDMS surface first, one would expect less efficient cell culturing due to reduced adhesion and capillary effects. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Ingber et al. does not expressly teach where the microchannel surface is PDMS and is plasma treated prior to step (b) as recited in claim 10 and where the surface is plasma-treated as recited in instant claim 18.  However, the teachings of Hung et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the microchannel surface is PDMS and is plasma treated prior to step (b) as recited in claim 10 and where the surface is plasma-treated as recited in instant claim 18, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ingber et al. and treat the PDMS microchannel surface with atmospheric RF plasma prior to step (b) in order to covert PDMS to a hydrophilic form thereby increasing adhesion and capillary effects and allowing for fluids to move easily along the channels.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because treating PDMS KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	The Applicants contend that the claimed invention is not obvious over the combination of references because (1) the polylysine crosslinker taught by Ingber is not considered a heterobifunctional crosslinker (See Applicant’s Response received on 12/23/20, pg. 9); (2) the BioLamina reference fails to provide an ordinary skilled artisan a reason to consider using any crosslinkers to improve cell attachment to a laminin matrix (See Applicant’s Response received on 12/23/20, pgs. 9-10); (3) the Kapur reference fails to teach or suggest that the membrane has reacted with a moiety or a light-reactive moiety of a sulfo-SANPAH crosslinker, but rather, Kapur teaches that the light reactive moiety of the bifunctional crosslinker is covalently attached to the protein (See Applicant’s Response received on 12/23/20, pg. 10-12); (4) the Li reference fails to teach the use of a heterobifunctional crosslinker in the presence of fluid flow and the sterilization techniques taught by Li were conducted in the absence of attached cells, and thus, as evidenced by the Second Levner Declaration, there is no evidence in Li to predict that cells could, or would, remain attached to laminin when subjected to microfluidic fluid flow for at least 14 days . 

Response to Arguments
Applicant's arguments filed 12/23/20 of claims 1, 3, and 8-19 as being unpatentable under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons. 
Regarding Applicant’s fourth argument, Applicant’s attention is directed to the “Response to Amendments” section above indicating that this argument is not persuasive.  As such, the Response to this argument is not reiterated herewith.  However, the Examiner would like to point out that an ordinary skilled artisan is motivated to replace the polylysine crosslinker with the sulfo-SANPAH crosslinker with a reasonable expectation of success in light of the combined teachings of Viovy et al. and Li et al.
Regarding, Applicant’s third and fifth arguments, are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As discussed in the rejection above, the Viovy reference in combination with Ingber and Li suggest substituting the polylysine crosslinker taught by Ingber with the sulfo-SANPAH crosslinker suggested by Viovy and Li with a reasonable expectation of success.  The Viovy and Li references suggest that cell adhesion proteins such as collagen cannot adsorb onto PDMS surfaces without using a crosslinker such as polylysine or a photoactivatable crosslinker such as sulfo-SANPAH.  The PDMS surface binds to a light reactive moiety of the sulfo-SANPAH crosslinker under UV irradiation and then the cell adhesion protein binds to a chemically reactive moiety of the sulfo-SANPAH crosslinker.  Then the cells to be cultured can bind to the cell adhesion proteins.  Therefore, the combination of references above suggest that the membrane has reacted with a moiety or a light-reactive moiety of a sulfo-SANPAH crosslinker.
In response to Applicant’s first argument, i.e., the polylysine crosslinker taught by Ingber is not considered a heterobifunctional crosslinker, it is found unpersuasive.  Although it is acknowledged that In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is acknowledged that Ingber does not teach utilizing a heterobifunctional crosslinker as the crosslinker to conjugate a protein or peptide such as laminin to a microfluidic device surface.  However, when combined with the Viovy and Li references, the Examiner maintains the position that an ordinary skilled artisan would be motivated with a reasonable expectation of success to substitute the homobifunctional crosslinker taught by Ingber, i.e., polylysine, with a heterobifunctional crosslinker such as sulfo-SANPAH.  As discussed in the rejection above, the Ingber reference suggests utilizing a crosslinker, e.g., polylysine, in order to bind cell adhesion proteins such as collagen to a PDMS microfluidic membrane surface using a microfluidic device to culture cells under fluid flow where the cells are cultured, grown, and analyzed for 7 days to over two weeks.  Moreover, it is noted that Ingber does not teach or suggest that a heterobifunctional crosslinker cannot be utilized.  The Viovy reference suggests utilizing polylysine or a photoactivatable crosslinker such as sulfo-SANPAH to bind cell adhesion proteins such as collagen to a PDMS microfluidic membrane surface where the PDMS membrane is bound to a photoactivable nitrophenyl azide group of the sulfo-SANPAH crosslinker under UV radiation and the cell adhesion protein is bound to the membrane via chemical conjugation to an N-sulfosuccinimidyl ester group of the sulfo-SANPAH crosslinker.  The Li reference suggest the advantages of utilizing a sulfo-SANPAH crosslinker in order to conjugate peptides comprising RGD sequence motifs to PDMS surfaces.  Therefore, the fact that the Ingber reference does not teach and/or suggest that the crosslinker is a heterobifunctional crosslinker does not preclude a finding of obviousness.
In response to Applicant’s second argument, i.e., the BioLamina reference fails to provide an ordinary skilled artisan a reason to consider using any crosslinkers to improve cell attachment to a laminin matrix, it is found unpersuasive.  Similar to the response to Applicant’s first argument, the claimed invention is rendered obvious by a combination of references, and not on any of the references alone.  One cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is acknowledged that the BioLumina reference does not teach or suggest utilizing a crosslinker to improve cell attachment to a laminin matrix.  The BioLumina reference was utilized in the rejection to suggest that an ordinary skilled artisan would be motivated with a reasonable expectation of success to store the microfluidic device comprising a laminin-treated surface taught by Ingber et al. wet in a solution in light of the teachings of the BioLamina reference.  As such, because Ingber et al. teaches a microfluidic device that comprises a laminin-treated surface, an ordinary skilled artisan would be motivated with a reasonable expectation of success to store the microfluidic device comprising a laminin-treated surface taught by Ingber et al. in a solution in light of the teachings of the BioLamina reference.  Therefore, the fact that the BioLumina reference does not teach and/or suggest utilizing any type of crosslinker to conjugate laminin to a surface does not preclude a finding of obviousness.
Accordingly, the rejections of claims 1, 3, and 8-19 are maintained as Applicants’ arguments are found unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1, 3, and 8-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9-12, 14, 16-18, and 21-36 of copending Application No. 15/648,319 (Levner et al. (II) U.S. Publication No. 2018/0024119 A1) (cited in the Action mailed on 10/3/18); and over claims 1, 8, 10-12, 14-20, 22-34, and 36-46 of copending Application No. 15/648,339 (Levner et al. (III) U.S. Publication No. 2018/0023050 A1) (cited in the Action mailed on 10/3/18). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  Please note that the rejections have been updated in light of the amendments in the instant application and in the related applications.
15/648,319
Levner et al. (II) claims:
1.	A method of treating a microfluidic device, comprising: a) providing a microfluidic device comprising a microchannel surface, said microchannel surface attached to a light reactive moiety of a heterobifunctional crosslinker; b) covalently attaching one or more proteins or peptides to a chemically reactive moiety of said heterobifunctional crosslinker so as to create a treated surface; c) storing said microfluidic device in the absence of living cells wherein said microchannel surface is wet; (d) removing said microfluidic device from said storage wherein said microfluidic device is in fluidic connection with a fluid source comprising a fluid; and (e) seeding said treated surface with viable cells are maintained as an attached monolayer without detachment to said one or more proteins or peptides under a flow of said fluid.
2.	The method of Claim 1, wherein said microfluidic device comprises a microchannel, said surface disposed within said microchannel.
16.	The method of Claim 1, wherein said attached monolayer is maintained attached and viable for at least 7 days.
18.	The method of Claim 16, wherein said attached monolayer further is maintained attached and viable for at least 14 days.

24.	The method of Claim 1, wherein said covalently attaching one or more proteins or peptides in b) further comprises:
i)    introducing said heterobifunctional crosslinker or a solution containing said heterobifunctional crosslinker to contact said microchannel surface and permitting said light reactive moiety or said solution containing said light reactive moiety to react with said microchannel surface; and
ii)    introducing at least one protein or peptide, or a solution containing at least one protein or peptide to contact and react with said chemically reactive moiety of said heterobifunctional crosslinker.



36.	A method of treating a microfluidic device comprising:
             (a) providing a microfluidic device comprising a microchannel surface, said microchannel surface attached to a light reactive moiety of a heterobifunctional crosslinker;
	(b) covalently attaching one or more collagen or fibronectin proteins or peptides to a chemically reactive moiety of said heterobifunctional crosslinker so as to create a treated microchannel surface;
	(c) storing said microfluidic device in the absence of living cells wherein said microchannel surface is dry;
	(d) removing said microfluidic device from said storage, wherein said microfluidic device is in fluidic connection with a fluid source comprising a fluid; and 
	(e) seeding said treated surface with viable cells wherein said viable cells are maintained as an attached monolayer without detachment to said one or more collagen or fibronectin proteins or peptides under a flow of said fluid.

(See claims 1-2, 9, 16-18, 24, 33, and 36) thereby satisfying the method steps (a), (b), and (c) as recited in instant claim 1; method steps (a), (b), (c), (d), and (e) as recited in instant claim 8; and method steps (a), (b), (c), (d), and (e) as recited in instant claim 11.  The storing is one at a controlled temperature below room temperature (See claim 10) wherein the storing is done at between 2 and 10ºC (See claim 11) thereby satisfying the method step (c) as recited in instant claim and as recited in instant claim 3.  Levner et al. (II) also further claims where the crosslinker further comprises at least one spacer portion (See claim 6) where the crosslinker is sulfo-SANPAH (See claim 9) thereby satisfying the claim limitations as recited in instant claims 1(a), 1(b), 8(a), 8(b), 11(b), 11(c), and 19.  The surface comprises PDMS (See claim 22) wherein the surface is plasma treated prior to step (b) (See claim 23) thereby satisfying the claim limitations as recited in instant claims 10 and 18.  Plus, Levner et al. (II) claims where the covalently attaching one or more proteins or peptides in b) further comprises exposing at least a portion of the surface to light (See claim 25) wherein the light comprises UV light (See claim 26), wherein the exposing comprises exposing a selected area or pattern for the covalent attachment of at least a portion of the one or more proteins or peptides (See claim 27) thereby satisfying the claim limitations as recited in instant claim 14.  Levner (II) further claims where the exposing comprises masking (See claim 28), projecting (See claim 29), rastering (See claim 30), and where the selected area or pattern comprise a linear pattern (See claim 31) thereby satisfying the claim limitations as recited in instant claims 11(a), 11(f), and 14.  Plus, Levner et al. (II) claims where the cells comprise muscle cells that align with the selected area or pattern (See claim 32) or hepatocytes (See claim 21) thereby satisfying the claim limitation as recited in 
Regarding instant claims 15-17, it is further noted that the instantly claimed kit comprises the components utilized in the ‘319 claimed method (i.e., a microfluidic device (15a), sulfo-SANPAH (15b), a laminin protein (15c), and cells (16)), and thus, is encompassed by the ‘319 claimed method.  Furthermore, the ‘319 claimed method encompasses storing the microfluidic device have a surface treated with laminin in a wet state thereby encompassing a solution for storing the microfluidic device with a laminin-treated surface, and thus, satisfies where the kit comprises a solution (15d).  Additionally, it is noted that the Federal Circuit found that in addressing a method claim whose first step was drawn to the prior art method of administering metazalone AND an additional prescribing step addressing the inherent result of taking metaxalone with food, i.e., an increase in the bioavailability of the drug, the Federal Circuit in the King Case, 95 USPQ2d at 1842-43, analogized these facts to those faced by written instructions and their effect on compositions claims: “In an analogous context, we have held that ‘[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. Citing In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983).  In holding the metaxalone administering method anticipated, the Federal Circuit established the following relevant inquiry as to whether a prescribing step imparts patentability: "...whether the additional instructional limitation ... has a "new and unobvious functional relationship” with the known method of administering metaxalone with food.“ See In re Ngai, 367 F.3d at 1338 (quoting In re Gulack, 703 F.2d at 1386).  As in the “King" case, the instant kit comprises a set of instructions that merely recite information regarding properties that are inherent to the kit, or information that constitutes the steps of the methods claimed in claims 1, 8, and 11.  Thus, the instant prescribing limitation is similarly not patentably distinguishing and merely is an informing limitation that provides no novelty to the claimed kit.
Additionally, for claim 8(e) where the attached cells are cultured, claim 11(a) where the surface has a micropattern, claim 11(f) where the attached cells are cultured and become elongated along the micropattern during the culturing, and a kit of claim 15, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘319 application teaches that the attached cells are cultured (See Levner specification, pg. 2, lines 16-23), teaches that the microchannel comprises a micropatterned membrane (See Levner specification, pg. 3, line 12), teaches that the cells are muscle cells elongate in the grooves of the micropatterned membrane (See Levner specification, pg. 3, lines 24-25), and teaches a kit as instantly claimed (See Levner specification, pg. 14, lines 30-31 to pg. 15, lines 1-2).  Therefore, the ‘319 claimed method is not patentably distinct from the instantly claimed method.

15/648,339
Levner et al. (III) claims:
a method of culturing cells, comprising: providing (a) (i) a microfluidic device comprising a surface, said surface covalently attached to a light reactive portion of a sulfo-SANPAH crosslinker, (ii) a microchannel, wherein said surface is disposed within said microchannel, and (iii) a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel; b) covalently attaching one or more proteins or peptides to a chemically reactive portion of said sulfo-SANPAH crosslinker; c) seeding viable cells on said one or more proteins or peptides so as to create attached cells; d) flowing the fluid from the fluid source through the microchannel so as to create flow 
Levner et al. (III) claims:
A method of culturing cells, comprising: a) providing, i) a microfluidic device comprising a patterned surface, said surface covalently attached to a light reactive portion of a sulfo-SANPAH crosslinker; and ii) a microchannel, wherein said patterned surface is disposed within said microchannel; b) covalently attaching one or more proteins or peptides to a chemically reactive portion of the sulfo-SANPAH crosslinker so as to create a treated patterned surface; c) seeding viable cells on said proteins or peptides so as to create attached viable cells; and d) culturing said attached viable cells with said microfluidic device (See claim 24) wherein said attached cells such that said cells remain attached and viable or functional for at least 7 days (See claims 25-26), or for at least 14 days (See claim 27).  The patterned surface is a linear patterned surface (See claim 28).  The microfluidic device further comprises a membrane (See claim 29) that comprises a surface (See claim 30).  
Levner et al. (III) also claims:
A method of culturing cells, comprising: a) providing; i) a microfluidic device comprising a patterned surface, said surface covalently attached to ii) a sulfo-SANPAH crosslinker comprising a light reactive portion and a chemically reactive portion; and iii) a microchannel, wherein said patterned surface is disposed within said microchannel; b) masking a portion of said patterned surface with an adhesive or 
Levner et al. (III) also claims:
A method of culturing cells, comprising: a) providing; i) a microfluidic device comprising a patterned surface, said selected area or pattern is covalently attached to a light reactive portion of a sulfo-SANPAH crosslinker; and ii) a microchannel, wherein said patterned surface is disposed within said microchannel; b) covalently attaching one or more proteins or peptides to a chemically reactive portion of the sulfo-SANPAH crosslinker; c) seeding viable cells having contractile capability on the one or more proteins or peptides so as to create attached cells having a contractile capability; and d) growing the attached cells having contractile capability along the selected area or pattern wherein the attached cells having contractile capability become aligned with the selected area or pattern (See claim 40) wherein said attached cells such that said cells remain attached and viable or functional for at least 7 days (See claims 41-42), or for at least 14 days (See claim 43).  The patterned surface is a linear patterned surface (See claim 44).  The microfluidic device further comprises a membrane (See claim 45) that comprises a surface (See claim 46).  
Therefore, the ‘339 claimed inventions satisfy method steps (a), (b), and (c) as recited in instant claim 1; method steps (a)-(e) as recited in instant claim 8; method step where the microchannel surface is plasma treated prior to step (b) as recited in instant claim 10; and method steps (a), (b), (c), (d), (e), and (f) as recited in instant claim 11.  Moreover, the ‘339 claimed inventions satisfy the claim limitations as 
Regarding instant claim 15-17, it is further noted that the instantly claimed kit comprises the components utilized in the ‘339 claimed method (i.e., a microfluidic device (15a), sulfo-SANPAH (15b), stored wet thereby encompassing in a solution (15d), and cells (16)), and thus, is encompassed by the ‘339 claimed method.  
Additionally, for claim 1(b) where the protein is laminin, for claim 1(c) where the storing is done at a controlled temperature below room temperature, for claim 3, where the storing is done at between 2 and 10˚C, for claim 9 where the cells are hepatocytes, for claim 11(a) where the surface has a micropattern, for claim 11(f) where the attached cells become elongated along the micropattern during culturing, and for claim 15 for a kit, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘339 application teaches that the one or more proteins is laminin (See Levner specification, pg. 3, line 4), teaches where the storing is typically done at a controlled temperature below room temperature, e.g., between 2 and 10ºC, in a refrigerator and where the storage is wet when 

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, and 8-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, 20, and 22 of copending Application No. 15/648,213 (Levner et al. U.S. Publication No. 2018/0024116 A1) (cited in the Action mailed on 10/3/18); over claims 1, 3-5, 11, 13-20, 32-34, 36-53 of copending Application No. 15/648,306 (Levner et al. (IV) U.S. Publication No. 2018/0024118 A1) (cited in the Action mailed on 10/3/18); over claims 13-30 and 32-33 of copending Application No. 15/648,352 (Levner et al. (V) U.S. Publication No. 2018/0024120 A1) (cited in the Action mailed on 10/3/18), each of which are in view of BioLamina, “General Laminin Information,” available online at http://www.biolamina.com/laminin-product-questions-answers, 5 pages (2014) (cited in the Action mailed on 10/3/18). Please note that the rejections have been updated in light of the amendments in the instant application and in the related applications.
15/648,213
Levner et al. claims:  
1.	A method of culturing cells, comprising: a) providing a microfluidic device comprising a microchannel comprising a surface, said surface reacted with a UV light reactive portion of a sulfo-SANPAH bifunctional crosslinker, said microchannel in fluidic communication with a fluid source comprising fluid; b) covalently attaching one or more proteins or peptides to a chemically-reactive portion of said bifunctional crosslinker so as to create a treated surface; c) seeding viable cells on said treated surface so as to create attached cells; d) flowing fluid from said fluid source through said microchannel so as to create flowing conditions; and e) culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 14 days.

11.	A method of culturing cells, comprising: a) providing a microfluidic device comprising a microchannel comprising a surface, aid surface reacted with a UV light 


(See claims 1 and 11) thereby satisfying method steps 1(a), 1(b), 8(d), 8(e), 8(f), 11(a), 11(b), 11(c), 11(d), 11(e), and 11(f).  Also, Levner et al. claims that the hepatocytes (See claim 2) or dog hepatocytes (See claim 12) thereby satisfying the claim limitations as recited in instant claim 9.  Levner et al. claims that the one or more proteins comprises collagen (See claims 7 and 17), a mixture of collagen type I, fibronectin and collagen type IV (See claims 8 and 18), or one or more peptides comprises RGD or a peptide comprising the RGD motif (See claims 9 and 20) thereby encompassing laminin, which comprises the RGD motif as evidenced by as evidenced by Nieberler et al. (See Nieberler et al., Cancer 9:1-33 (2017) at pg. 2, 2nd paragraph) thereby satisfying the claim limitation as recited in instant claim 1(b).  The surface comprises PDMS wherein the surface is plasma treated prior to step (b) (See claim 22) thereby satisfying the claim limitations as recited in instant claims 10 and 18.  Also, please note that the instantly claimed methods utilize the transitional phrase, “comprising”, and thus, Levner et al.’s claims 3-6 and 13-16 are encompassed by the instantly claimed invention.
Regarding instant claim 15-17, it is further noted that the instantly claimed kit comprises the components utilized in the ‘213 claimed method (i.e., a microfluidic device (15a), sulfo-SANPAH (15b), a peptide comprising the RGD motif, e.g., laminin (15c), and cells (16)), and thus, is encompassed by the ‘213 claimed method.  
However, the ‘213 claimed invention does not claim instant step 1(c), where the storing is done at between 2 and 10˚C as recited in instant claim 3, or where the kit comprises a solution for storing the microfluidic device with a laminin-treated surface as recited in 15(d).  Please see discussion of the BioLumina reference above along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to store the microfluidic device comprising a surface treated with a peptide having the RGD motif such as laminin in a solution wherein the storing is done at a controlled temperature below room temperature between 2 and 8˚C 
Additionally, for claims 11(a) where the surface has a micropattern, claim 11(f) where the attached cells become aligned with, and elongate along the micropattern during the culturing, claim 12 where the surface is a membrane, claim 13 where the cells are skeletal muscle cells, and claim 14 where the crosslinker is activated with UV light in the presence of a mask, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘213 application teaches where the cells can be skeletal muscle cells (See Levner specification, pg. 3, line 10), teaches that the crosslinker is light activated with UV irradiation and covalently bound to the membrane (See Levner specification, pg. 3, lines 1-5), teaches that the microchannel comprises a micropatterned membrane (See Levner specification, pg. 3, line 12), teaches that the cells are muscle cells that align with the micropatterned membrane and elongate in the grooves of the micropatterned membrane (See Levner specification, pg. 3, lines 24-25; pg. 11, lines 10-11), teaches that the crosslinker is UV light activated and a mask blocks the light (See Levner specification, pg. 12, lines 23-24), and teaches a kit as instantly 

15/648,306
Levner et al. (IV) claims:
1.	A method of culturing cells, comprising: 
a) providing: 
i)	a microfluidic device comprising a surface, said surface covalently attached to a UV-light moiety of a sulfo-SANPAH conjugate;
ii)	a microchannel, wherein said surface is disposed within said microchannel; and
iii)	a fluidic source comprising fluid, wherein said fluidic source is in fluidic communication with said microchannel
b) covalently attaching one or more proteins or peptides to a chemically reactive portion of the sulfo-SANPAH conjugate so as to create a treated surface; 
c) seeding viable cells on said treated surface so as to create attached cells; 
d) flowing the fluid from the fluid source through the microchannel so as to create flow conditions; and 
e) culturing said attached cells under said flow conditions such that said cells remain attached and viable for at least 7 days.

34. A method of culturing cells, comprising:
a)    providing:
i)    a microfluidic device comprising a surface; and
ii)    a microchannel, wherein said surface is disposed within said microchannel; and
iii)   a heterobifunctional crosslinker comprising a UV-light activatable portion and a chemically-reactive portion;
b)    exposing said surface to a plasma treatment so as to create an oxidized surface;
c)    covalently attaching said oxidized surface to said UV-light activatable portion of said heterobifunctional crosslinker;
d)    covalently attaching one or more proteins or peptides to said chemically reactive portion of said heterobifunctional crosslinker so as to create a treated surface;
e)    seeding viable cells on said treated surface so as to create attached cells; and
f) culturing said attached cells such that said cells remain attached and viable for at least 7 days.

44. A method of culturing cells, comprising:
a)    providing;
i)    a microfluidic device comprising a surface;
ii)    a microchannel, wherein said surface is disposed within said microchannel;
iii)    a fluidic source comprising a fluid, wherein said fluidic source is in fluidic communication with said microchannel; and
iv)    a collagen;
b)    covalently attaching said surface to a UV-light linked moiety of a sulfo-SANPAH crosslinker so as to create a treated surface;
c)    covalently attaching said collagen to a chemically reactive portion of said crosslinker;
d)    seeding viable hepatocyte cells on said treated surface so as to create attached hepatocyte cells;
e)    flowing said fluid from said fluid source through said microchannel so as to create flow conditions; and



 (See claims 1, 34, and 44) thereby satisfying method steps (a) and (b) as recited in instant claim 1; method steps (d), (e), and (f) as recited in instant claim 8; method step as recited in instant claim 10; method steps (a), (b), (c), (d), (e), and (f) as recited in instant claim 11; and where the surface is plasma-treated as recited in instant claim 18.  Moreover, Levner et al. (IV) claims where the crosslinker is sulfo-SANPAH (See claims 1 and 35-39) thereby satisfying the claim limitations as recited in instant claims 1(b) and 11(b).  The surface comprises PDMS (See claims 11 and 48) thereby satisfying the claim limitation as recited in instant claim 10.  The microfluidic device comprises a porous membrane (See claim 32) where the membrane comprises the surface (See claim 33) thereby satisfying the claim limitations as recited in instant claims 1(a) and 12.  Levner et al. (IV) also claims the sulfo-SANPAH conjugate has a UV-light linked moiety (See claim 1(a)(i), 34(a)(iii), 44(b)) thereby satisfying instant claim 14.  Levner et al. (IV) claims that the cells are hepatocytes (See claims 13 and 44(d)) thereby satisfying instant claim 9.  Plus, Levner et al. (IV) claims where the one or more proteins comprises collagen (See claim 18), a mixture of collagen type I, fibronectin and collagen type IV (See claim 19), or comprises RGD or a peptide comprising the RGD motif (See claim 20) thereby encompassing laminin, which comprises the RGD motif as evidenced by as evidenced by Nieberler et al. (See Nieberler et al., Cancer 9:1-33 (2017) at pg. 2, 2nd paragraph) thereby satisfying the claim limitation as recited instant claim 1(b).  Also, please note that the instantly claimed methods utilize the transitional phrase, “comprising”, and thus, Levner et al. (IV)’s claims 14-17, and 49-52 are encompassed by the instantly claimed invention. 
Regarding instant claim 15-17, it is further noted that the instantly claimed kit comprises the components utilized in the ‘306 claimed method (i.e., a microfluidic device (15a), sulfo-SANPAH (15b), a peptide comprising the RGD motif, e.g., laminin (15c), and cells (16)), and thus, is encompassed by the ‘306 claimed method.  
However, the ‘306 claimed invention does not claim instant step 1(c), where the storing is done at between 2 and 10˚C as recited in instant claim 3, or where the kit comprises a solution for storing the microfluidic device with a laminin-treated surface as recited in 15(d).  Please see discussion of the BioLumina reference above along with the motivation to combine the references.  Briefly, an ordinary 
Additionally, for claims 11(a) where the surface has a micropattern, claim 11(f) where the attached cells become aligned with, and elongate along the micropattern during the culturing, claim 13 where the cells are skeletal muscle cells, claim 14 where the crosslinker is activated with UV light in the presence of a mask, and claim 15 for a kit, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘306 application teaches where the cells can be skeletal muscle cells (See Levner specification, pg. 3, line 10), teaches that the microchannel comprises a micropatterned membrane (See Levner specification, pg. 3, line 12), teaches that the cells are muscle cells that align with the micropatterned membrane and elongate in the grooves of the micropatterned membrane (See Levner specification, pg. 3, lines 24-25; pg. 11, lines 10-11), teaches that the crosslinker is UV light activated and a mask blocks the light (See Levner specification, pg. 12, lines 23-24), and teaches a kit as instantly 

15/648,352
Levner et al. (V) claims:
13.	A microfluidic device for culturing cells, comprising:
a)    a membrane surface comprising a micropattern disposed within said microchannel, wherein said membrane surface has reacted with a light reactive moiety of a sulfo-SANPAH crosslinker; and
b)    one or more proteins or peptides covalently attached to at least one portion of said embossed membrane by a chemically reactive moiety of said N-sulfosuccinimidyl-6-(4’-azido-2’-nitrophenylaminoihexanoate crosslinker; and
c)    a plurality of cultured cells having a contractile capability attached to said one or more proteins wherein said plurality of cultured cells have grown along and are aligned along said micropattern.

14.	The device of claim 13, wherein said microchannel is in fluidic communication with a fluidic source.

17.	The device of Claim 13, wherein said plurality of cultured cells having contractile capability are covalently attached to said one or more proteins or peptides.

20.	A microfluidic device for culturing cells, comprising;
a)    a membrane surface comprising a micropattern disposed within a microchannel, wherein said micropattern has reacted with a light reactive moiety of a sulfo-SANPAH crosslinker; and
b)    one or more proteins or peptides covalently attached to at least one portion of said embossed pattern by a chemically reactive moiety of said N-sulphosuccinimidyl-6-(4’-azido-2’-nitrophenylamino)hexanoate crosslinker; and
c)    a plurality of cultured cells have grown along, and are aligned along said micropattern.

21.	The device of claim 20, wherein said microchannel is in fluidic communication with a fluidic source.

24.	The device of Claim 20, wherein said plurality of cultured cells are disposed in contact with the one or more proteins or peptides.

27.	A microfluidic device for culturing cells, comprising:
a)    a membrane surface comprising a plurality of grooves dispersed within said microchannel, wherein at least a portion of said plurality of grooves is reacted with a light reactive moiety of a hetero-bifunctional conjugate; 
b)    one or more proteins covalently attached to at least one portion of said plurality of grooves by a chemically reactive moiety of said hetero-bifunctional conjugate; and
c)    a plurality of cultured cells having a contractile capability attached to said one or more proteins or peptides covalently attached to said at least one portion of said plurality of grooves, wherein said cells have grown along and are aligned along said plurality of  grooves.

28.	The device of claim 27, wherein said microchannel is in fluidic communication with a fluidic source..

 (See claims 13-14, 17, 20-21, 24 and 27-28) thereby satisfying method steps (a) and (b) as recited in instant claim 1; (a)-(b) as recited in instant claim 8; and method steps (a), (b) and (c) as recited in instant claim 11. Moreover, it is noted that by claiming that the microfluidic device comprises a plurality of cultured cells attached to the one or more proteins and aligned with the embossed pattern in claims 13, 20, and 27, it would then follow that the attached cells are cultured such that the attached cells become aligned with the pattern during culturing thereby satisfying method step (e) as recited in instant claim 8; and method step (f) as recited in instant claim 11.  Similarly, it is noted that by claiming that a plurality of cultured cells attached to the one or more proteins and aligned with the embossed pattern, it would follow that the cells attached to the one or more proteins must have been seeded onto the treated surface (i.e., surface treated with one or more proteins) in order to create attach cells thereby satisfying method step (d) as recited in instant claim 8; and method step (d) as recited in instant claim 11.  Furthermore, it is noted that by claiming that the microchannel is in fluidic communication with a fluidic source, it would then follow that fluid flows through the microchannel so as to create flowing conditions from the fluidic source thereby satisfying method step (d) as recited in instant claim 8; and method step (e) as recited in instant claim 11.  Levner et al. (V) also claims where the surface comprises PDMS (See claims 15, 22, and 29) thereby satisfying the claim limitations as recited in instant claim 10.  Levner et al. (V) further claims where the selected embossed pattern comprises a linear pattern (See claims 16 and 23) or wherein said plurality of grooves comprise a linear pattern (See claim 30), and wherein the cells can be muscle cells (See claims 19, 26, and 33) thereby satisfying the claim limitation as recited in instant claim 13.  The membrane can be a porous membrane (See claims 18, 25, and 32) thereby satisfying the claim limitation as recited in instant claim 12.  
Regarding instant claims 15-17, it is further noted that the instantly claimed kit comprises the components utilized in the ‘352 claimed method (i.e., a microfluidic device (15a), sulfo-SANPAH (15b), one or more proteins (15c), and cells (16)), and thus, is encompassed by the ‘352 claimed method.  
However, the ‘352 claimed invention does not claim instant step 1(c), where the storing is done at between 2 and 10˚C as recited in instant claim 3, or where the kit comprises a solution for storing the microfluidic device with a laminin-treated surface as recited in 15(d).  Please see discussion of the 
Additionally, for claim 1(b) where the one or more proteins is laminin, for claim 8(e) where the attached cells remain attached and viable for at least 14 days, for claim 9 where the cells are hepatocytes, claim 10 where the microchannel surface is plasma treated prior to step (b), claim 11(a) where the surface has a micropattern, claim 11(f) where the attached cells become elongated along the micropattern during the culturing, claim 14 where the crosslinker is activated with UV light in the presence of a mask, claim 15 for a kit and where the kit comprises laminin as the one or more proteins, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘352 application teaches culturing the attached cells under the flow conditions such that the cells remain attached and viable, e.g., viable for at least 14 days (See Levner specification, pg. 2, lines 21-23), 

	These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejections be held in abeyance until the instant claims are allowed (See Applicant’s Response received on 12/23/20, pg. 16).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejections be held in abeyance until the instant claims are allowed is acknowledged.  As such, the double-patenting rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654